Citation Nr: 1524154	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  12-07 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence was received to reopen a service connection claim for a low back disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a left ear disorder.

5.  Entitlement to service connection for a chronic respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1971 to April 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision on behalf of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  He waived Agency of Original Jurisdiction (AOJ) consideration of additional evidence provided in support of his claims.

The issues of reopening service connection claims for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), a right knee disorder, and a left shoulder disorder and entitlement to service connection for sleep apnea and a cervical spine disorder have been raised by the record in an April 2015 statement and testimony in May 2015, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a low back disorder, hypertension, a left ear disorder, and chronic respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An October 1996 Board decision denied entitlement to service connection for a low back disorder; the Veteran did not appeal.

2.  Evidence added to the record since the October 1996 Board decision raises a reasonable possibility of substantiating the service connection claim.


CONCLUSION OF LAW

New and material evidence was received, and the claim for entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim to reopen by correspondence dated in August 2008.

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014). 

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

An October 1996 Board decision denied entitlement to service connection for a low back disorder.  It was noted, in essence, that medical evidence relating a current low back disorder to treatment in service had not been provided and the claim was denied as not well grounded.  The Veteran did not appeal and that decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).  

The Veteran continues to seek service connection for a low back disability however variously claimed and diagnosed, as due to events he experienced in service.  The Board's October 1996 decision addressed the question of whether there were any chronic residuals of the Veteran's in-service complaints of back pain. The Veteran's claim for low back disability is again premised on the allegation of his experiencing chronic low back symptomatology since service, to include as being a residual of a motor vehicle accident.  New and material evidence is thereby required to reopen the Veteran's claim of entitlement to service connection for low back disability.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), Velez v. Shinseki, 23 Vet. App. 199 (2009).

The evidence added to the record since the October 1996 Board decision includes VA treatment reports, non-VA (private) treatment records, and statements and testimony in support of the claim.  The private treatment records include a note that magnetic resonance imaging (MRI) in March 2012 revealed multiple bulging lower lumbar discs and facet arthropathy.  An April 2012 private medical statement (from W.H., M.D.) addressing the Veteran's cervical spondylosis also included an opinion that it was certainly plausible that his activities in service may have played a role in his degenerative spinal disease.  

The Board finds that the evidence received is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim.  The evidence includes an April 2012 private medical statement not previously of record that may reasonably result in substantiation of the claim.  The credibility of the evidence is presumed for the purpose of reopening the claim.  The claim as to this matter must be reopened.


ORDER

The application to reopen a claim for entitlement to service connection for a low back disorder is granted.


REMAND

A review of the record reveals that additional development is required prior to appellate review.  The Board notes that at his May 2015 hearing the Veteran asserted that he has a present low back disorder as a result of a motor vehicle accident in service.  The above referenced note from Dr. W.H. provides some suggestion that there could be a positive relationship.  He also argued that his hypertension was discovered as a result of his complaints of chronic headaches, which he states have existed since service.  With regard to his left ear and respiratory disorder, the Veteran maintains that he was treated for an infection in service that had been recurrent and chronic, and that he had a present respiratory disorder that had persisted since active service.  He has also asserted alternatively that his hypertension developed as a result of Agent Orange exposure, stress, and PTSD associated with his service in Vietnam.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Here, the Board finds the Veteran should be afforded VA examinations.  Prior to the examinations, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate any relevant unobtained treatment records with the appellate record.  All records obtained should be associated with the appellate record.

2.  Schedule the Veteran for a VA orthopedic examination for opinions as to whether it is at least as likely as not (50 percent probability or greater) he has a present low back disorder that was caused or aggravated as a result of service.  The claims files (including VVA and VBMS files) must be reviewed by the examiner in conjunction with the examination.  
	
Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  Complete rationale for all opinions should be provided in the examination report. 

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

3.  Schedule the Veteran for a VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) he has hypertension that was caused or aggravated as a result of service, to include as a result of herbicide exposure or stress associated with his service in Vietnam.  The claims files (including VVA and VBMS files) must be reviewed by the examiner in conjunction with the examination.  
	
Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  Complete rationale for all opinions should be provided in the examination report. 

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

4.  Schedule the Veteran for a VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) he has a chronic left ear disorder that was caused or aggravated as a result of service.  The claims files (including VVA and VBMS files) must be reviewed by the examiner in conjunction with the examination.  
	
Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  Complete rationale for all opinions should be provided in the examination report. 

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

5.  Schedule the Veteran for a VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) he has a chronic respiratory disorder that was caused or aggravated as a result of service, to include as a result of herbicide exposure.  The claims files (including VVA and VBMS files) must be reviewed by the examiner in conjunction with the examination.  
	
Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  Complete rationale for all opinions should be provided in the examination report. 

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

6.  Thereafter, the AOJ should address the issues on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


